Citation Nr: 0817592	
Decision Date: 05/29/08    Archive Date: 06/09/08	

DOCKET NO.  06-15 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel

INTRODUCTION

The veteran is shown to have had service with the Missouri 
Army National Guard from December 1951 to August 1953, active 
military duty with the Army of the United States from August 
1953 to June 1956, US Army Reserve service from June 1956 to 
March 1957, Missouri Army National Guard from March 1957 to 
March 1960, and Missouri Army National Guard from August 1975 
through retirement in December 1994.  Actual active military 
duty was with the Army of the United States from August 1953 
to June 1956, and an extended period of active duty for 
training with the Missouri Army National Guard from February 
1980 to February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied both pending claims.  
For reasons provided below, the case is not ready for 
appellate review and must be remanded for additional 
evidentiary development via the Appeals Management Center 
(AMC), in Washington, DC.


REMAND

There are on file service medical records reflecting the 
veteran's final service with the Missouri Army National Guard 
from 1975 through 1994.  However, it is unclear from the file 
whether a search was conducted for records of the veteran's 
earlier active military duty with the US Army from August 
1953 through June 1956.  A search must be made for these 
records.

There are audiometric examinations on file from the veteran's 
Missouri Army National Guard service from 1975 through 1993.  
These records tend to show that the veteran had essentially 
normal hearing in August 1975, but bilateral hearing loss for 
VA purposes was first shown in November 1978, at a time when 
the veteran remained in an inactive duty status.  Various 
audiometric examinations during the veteran's 10-year period 
of active duty for training are both consistent and 
inconsistent in nature.  Most inconsistent of all, however, 
is a November 1993 audiometric examination which again shows 
nearly perfect hearing.  The veteran has submitted the 
charted results of a private audiometric examination from 
November 2004 which shows significant bilateral hearing loss. 

In accordance with VCAA at 38 U.S.C.A. § 5103A(d) (West 
2002), the veteran is shown to have a bilateral hearing loss 
at present, there is certainly evidence of bilateral hearing 
loss during the veteran's 10-year period of active duty for 
training, and there is simply insufficient medical evidence 
on file to render a considered appellate decision.  
Accordingly, because no VA audiometric examination or the 
request for examination of the record and a request for 
opinions was previously ordered, such examination must now be 
ordered to provide a clinical review of the record and the 
production of competent medical opinions.  

Because the veteran in this appeal had periods of active 
military duty, and periods of service with the Army National 
Guard, some of which was inactive and some of which was 
extended active duty for training, it is necessary that the 
VA audiologist be informed of some basic rules regarding 
adjudication of VA disability compensation claims.  When a 
veteran is serving on active military duty or any period of 
active duty for training (ACDUTRA) then he may be granted 
service connection for any disease or injury incurred or 
aggravated during such active military duty or ACDUTRA.  
However, when a veteran of the Reserve or National Guard is 
serving inactive duty training (generally that training 
performed for one weekend per month) he may only be granted 
service connection for injuries, but not diseases, incurred 
or aggravated during a period of such training (there are two 
exceptions which are inapplicable in this case).  

That is, if a veteran is shown during a period of National 
Guard service to have sustained a loss of hearing on 
audiometric examination, then the question is presented as to 
whether such hearing loss is the result of an injurious 
acoustic or other trauma which occurred (shown by 
documentation) during a period of active or inactive duty 
training.  There is simply no evidence in this case nor any 
argument from the veteran that hearing loss in this case in 
any way resulted from a chronic disease process such as a 
chronic serous otitis media or inner ear infections or other 
such disease process.  

It was the VARO's reasoning in this case that because the 
veteran was first shown by audiometric evidence on file to 
have manifested bilateral hearing loss for VA purposes (38  
C.F.R. § 3.385) in a periodic Army National Guard examination 
of November 1978, and there was no objective evidence on file 
showing any acute acoustic or other trauma (injury) which 
occurred during a period of either active or inactive duty 
training, this hearing loss was not found to be attributable 
to military service, but instead was attributed to a 
nonmilitary onset of hearing loss which was then not shown to 
have been increased in severity or aggravated during the 
veteran's subsequent 10-year period of extended active duty 
for training from February 1980 to February 1990.  

Unfortunately, it is not entirely clear what occurred in this 
case, because of the rather extreme variability of 
audiometric testing during that 10-year period of active duty 
for training, and especially in light of a reported November 
1993 audiometric examination showing essentially perfect 
hearing.  This case does present a complicated set of 
circumstances based upon the audiometric evidence on file and 
requires the assistance of a trained audiologist.

Additionally, the audiologist in this case must note that 
although the RO found that the veteran was not objectively 
shown to have served in combat with the enemy and acoustic 
trauma was not conceded, it is clear from a review of the 
objective personnel records on file that the veteran's 
initial active duty enlistment with the Army of the United 
States from 1953 to 1956 was in a tank/armor unit and his 
qualifications included .45-caliber pistol, and tank weapons, 
including machine guns and main gun firing.  Although some 19 
years after the veteran was separated from this period of 
service, he is shown to have essentially normal hearing in 
August 1975, VA must concede a degree of acoustic trauma from 
the veteran's initial period of military training in service.  
Moreover, additional personnel records from the veteran's 
subsequent period of service with the Missouri Army National 
Guard from 1975 to 1994 reveals that the veteran worked in 
heavy construction from 1982 to 1989, and the veteran has 
written that this included operation of heavy diesel-powered 
bulldozers, graders, loaders and other heavy equipment.  VA 
would also concede a degree of exposure to acoustic trauma 
during this period as well.  Exposure to loud noise or 
otherwise, however, the principle problem presented in this 
appeal is the confusion presented in the audiometric 
examinations on file.  The Board has prepared and added to 
the claims folder a work sheet charting the eight available 
periodic audiometric examinations on file from 1975 to 2004 
for it's own use in addressing the appeal, and the VA 
audiologist may refer to it after independently insuring it 
is accurately completed.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Initially, a military records 
specialist should endeavor to secure 
copies of service medical and personnel 
records for the veteran's initial 
enlistment with the Army of the United 
States from August 1953 through June 
1956.  Any records obtained must be 
included in the claims folder, and any 
inability to obtain these records must 
result in a memo for record explaining 
the failed search attempt.

2.  After completing the above 
development, the RO should properly 
notify and schedule the veteran for a VA 
audiological examination.   The veteran's 
claims folder must be made available to 
the VA audiologist for review in 
conjunction with the examination.  A 
current audiometric examination must be 
performed with the results for the pure 
tone decibel thresholds from 500 through 
4000 reported along with speech 
discrimination scores.  

The audiologist should take a history 
from the veteran which includes not only 
his exposure to loud noise or acoustic 
trauma during military service, but 
should also detail all of his civilian 
employment with positions held, duties 
performed, and a noise assessment made 
regarding non-military exposure as well.  
The audiologist must also take a history 
from the veteran regarding current 
complaints of tinnitus.  

After conducting a current examination 
and taking a history, the VA audiologist 
is requested to conduct a careful review 
of the evidence on file for the purpose 
of providing an opinion as to whether it 
is more, less, or equally likely that 
current hearing loss and/or tinnitus now 
demonstrated is attributable to incidents 
of active military service.  Again, in 
the absence of direct objective evidence 
of injury acoustic or other trauma 
received during any particular period of 
active or inactive duty training, 
audiometric testing conducted between 
periods of full-time active duty would 
not ordinarily be considered as incurred 
during service.  All opinions provided 
must be accompanied by a statement of 
reasons and bases in support with an 
analysis of the objective evidence on 
file.  

The veteran's actual active military duty 
periods are from August 1953 to June 
1956, and from February 1980 to February 
1990.  At present, the Board has no 
records from the veteran's initial 
enlistment in the 1950's, and if these 
records are obtained, they must be 
reviewed carefully by the audiologist.  
Regarding the veteran's second period of 
active military duty with the Missouri 
National Guard, his personnel records 
reflect heavy construction from October 
1982 through September 1989.  

3.  After completing the above 
development, the RO should again address 
the veteran's claims.  If any decision is 
not to his and the representative's 
satisfaction, they must be provided with 
a Supplemental Statement of the Case 
which includes a discussion of the 
development requested in this remand.  
They must be offered the opportunity to 
respond.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



